Title: To James Madison from Josef Yznardy, 3 December 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


3 December 1804, Cádiz. Encloses a copy of his 19 Nov. dispatch. “The result of the Flag of truce sent to the Division unde⟨r⟩ the Command of Sir John Ord, was sending back the Spanis⟨h⟩ Frigate detain’d under parole not to put to Sea again.”
“By accounts the English Envoy left Madrid on the 14 ult. Small Vessels with despatches for the Havana, Veracruz &ca. sailed on the 28th. ulto.
“I do not Know what Will become of this Country if war continues, as our Situation is such that I am afraid we will Starve if great supplys of Wheat & flour does not drop in.
“On the 27th. ulto. by order of the King the Governor of this City has order’d to be fixed at the Chamber of Commerce & public Places the inclosed Publication.

“The fleet off this Harbour has detained Several Spanish Vessels & a number sent to Gibraltar.
“This day has been published an official Letter received from the Spanish Consul at Algiers in which he advises that a number of Armed Shebecks had Sailed to detain & bring in to their Ports all Vessels loaded with Wheat.
“Continual arrivals of Expresses from Madrid, but nothing transpired.”
Adds in a postscript: “Governmt. notes 60%p%.”
